SUPPLEMENT DATED DECEMBER 4, 2009 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSUARNCE TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D This supplement contains information regarding changes to an investment option that is available under your Policy. The name of The Alger American Fund has been changed to The Alger Portfolios. In addition, the name and class of the following investment option has changed to: Old Name and Class New Name and Class Alger American MidCap Growth Portfolio, Class O Alger Mid Cap Growth Portfolio, Class I-2 Please retain this supplement with your prospectus for future reference. NY
